Title: The American Commissioners to James Smith, 17 November 1778
From: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John
To: Smith, James


Sir
Passy Novr 17. 1778
Your Letter of the 15th We duly received, and have written to his Excellency the Compte De Vergennes upon the Subject of it, and inclosed to him the Certificate from Mr Pain.
Your Request of a Passport, to go to England We do not think We can consistently grant, unless you previously Subscribe the Declaration and take the oath of Allegiance to the united States of America. If you comply with this Condition, We can give you the Customary Passport to Calais.
Dr Smith
